        Case 1:20-cv-10617-WGY Document 69 Filed 04/09/20 Page 1 of 7



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
MARIA ALEJANDRA CELIMEN SAVINO;           )
JULIO CESAR MEDEIROS NEVES; and           )
ALL THOSE SIMILARLY SITUATED,             )
                                          )
      Petitioners,                        )
                                          )   C.A. No. 20-10617-WGY
      v.                                  )
                                          )
STEVEN J. SOUZA,                          )
                                          )
      Respondent.                         )
__________________________________________)

                            DECLARATION OF STEVEN SOUZA

       I, Steven Souza, do hereby depose under oath and with personal knowledge, and from

information provided to me by individuals with personal knowledge, the following:

       1.   Since May 1, 2011, I have been the Superintendent at the Bristol County House of

            Corrections (“BCHOC”). In this capacity, I am responsible for the overall safety of

            inmates and detainees housed at that facility. This entails the overall supervision of

            all security personnel at all of the facilities operated by the BCHOC, including the

            ICE facilities as well as the operations of the contracted health care provider

            Correctional Psychiatric Services (“CPS”).

       2. I am aware of this Court’s Order dated April 7, 2020, raising the issue as to whether

            there is a safe number of detainees in light of the CDC guidance on social distancing.

            In response, I provide the following as to the three separate areas where ICE

            detainees are housed.

                                                      EB Unit

       3. Currently, there are 14 women in EB, 6 of whom are ICE detainees, while the
 Case 1:20-cv-10617-WGY Document 69 Filed 04/09/20 Page 2 of 7



   remaining are state pre-trial detainees. First, as to female ICE detainees, there are

   currently only six (6), all of whom are housed in Unit “EB” on the main campus.

   There are a total of 16 cells in EB. They are 80 square feet in size (8’ x 10’). 8 cells

   are located on the ground level and another 8 are on the mezzanine level. Each of the

   16 cells has a single double bunk bed. All six female ICE detainees are housed in a

   cell without a roommate. In fact, all detainees and inmates in EB are in a cell by

   themselves. Also, in EB, there is a common bathroom on both levels, each has 2

   toilets and 2 sinks. The bathroom on the ground level, which is 7’ x 9’, has a single

   shower, while the mezzanine level has 2 showers. There is a Common Area, which is

   33’ x 20’, in EB which contains an Officer’s Control Desk, a separate

   Education//Program Room, measuring 10’ x 12’, with 1 large table and 16 chairs, as

   well as 2 small tables with 4 chairs each. The Common Area is used for dining,

   playing cards, watching TV, and writing letters. Lastly, there is an outside recreation

   area located off the Common Area which is approximately 1500 square feet in size..

   The Common Area, Recreation Area, Main Area, and Education/Program Room are

   all sufficiently sized to allow the detainees (and the inmates) to practice social

   distancing.

                                              2 East Unit

4. ICE detainees who are males are housed in two separate buildings. The first unit

   building is called “2 East,” High risk male ICE detainees are housed there with state

   pre-trial detainees. This unit is part of our Mods unit and has a capacity for 104

   persons; however, there are currently only 44 ICE detainees occupying 2 East, along

   with 20 state pre-trial inmates, for a total of 64 male occupants. However, I am



                                         2
 Case 1:20-cv-10617-WGY Document 69 Filed 04/09/20 Page 3 of 7



   informed that 1 ICE detainee will be removed from 2 East next week to effectuate his

   removal. These current 44 ICE detainees are divided into 8 cells, each of which

   measures 330 square feet (30’ x 11’). There are a total of 13 cells at 2 East. Each

   cell has a capacity for 8 detainees. Because of the size of the 2 East population, no

   cell is at full capacity. In 2 East, the 13 cells are approximately 330 square feet (30’ x

   11’) in size. Seven (7) cells are located on the north side of the room, which is

   divided by a hall, and the other 6 are on the opposite side of the room (south).

5. With regard to ICE detainees in 2 East, by order: Cell- 241 has 5 detainees; Cell- 242

   has 6 detainees; Cell- 244 has 4 detainees; Cell -246 has 7 detainees; Cell-248 has 6

   detainees; Cell- 250 has 7 detainees; Cell- 252 has 5 detainees; and, Cell -254 has 4

   detainees. The other 5 cells are occupied by state pre-trial inmates. Each cell

   contains 3 double bunk beds on one wall (each bunk bed unit is separated by

   approximately 7”-34” between the foot end of one bunk and the head end of the next

   bunk, which means that detainees’ heads are at least 6-8 feet apart), with remaining

   single double bunk beds situated 6’-7’ across the cell on the other wall. The bottom

   bunk bed is approximately 3’ below the upper bunk bed.

6. Lastly, there is a hallway in the 2 East facility that measures 30’ x 7’. All of these

   areas have sufficient space for the current population to practice appropriate social

   distancing.

7. There are 2 bathroom/shower rooms in 2 East. The bathrooms are 21’ x 9’ in size.

   One is located on the North side, while the other is on the South side. The North side

   bathroom/shower room has 3 toilets, 5 showers, 6 sinks, and 2 urinals. The South

   side bathroom/shower room has 4 toilets, 5 showers, 7 sinks, and 1 urinal. The



                                          3
 Case 1:20-cv-10617-WGY Document 69 Filed 04/09/20 Page 4 of 7



   bathroom/shower areas have sufficient space for the current population to practice

   appropriate social distancing.

8. Unit 2 East has one large Common Area 59’ x 30’, which contains an Officer’s

   Control Desk, which has 6 long tables with 8 chairs for each, 2 medium size tables

   with 4 chairs per table, and 5 round tables with 4 chairs. These tables are spaced

   between 5’-6’ apart. The Main Area is used for dining and dayroom used for playing

   cards, watching TV, playing games, and writing letters. There is an outside

   recreational area the size of a football field (160’x 280’) which has a walking path, a

   grass area for activities, and asphalt area with a basketball court. All of these areas

   have sufficient space for the current population to practice appropriate social

   distancing.

9. With the present configuration of the cells and placement of the bunk beds, there is

   more than adequate space for 6’ social distancing recommended by the Centers for

   Disease Control (“CDC”).



              C. Carlos Carreiro Immigration Detention Center

10. The last facility housing ICE detainees is the C. Carlos Carreiro Immigration

   Detention Center (the “Center”). This facility is divided into Unit A and Unit B.

   These are separate and distinct units, with separate housing, dining and recreational

   areas.

                                      Unit A

11. In Unit A, there are 30 ICE detainees, even though there is capacity for 66 detainees.

   However, I am informed that 1 detainee will be removed from Unit A next week so



                                         4
 Case 1:20-cv-10617-WGY Document 69 Filed 04/09/20 Page 5 of 7



   he can be removed. Unit A (like Unit B) is dormitory style, containing no cells. Unit

   A (also like Unit B) has 66 beds (33 double bunk beds) which are placed in 5

   horizontal rows in an area approximately 1624 square feet (28’ x 58’). As of April 6,

   2020, the BCHOC has assigned detainees so that only every other row is occupied..

   For example, there are 5 rows of bunk beds in Unit A, 3 rows have 7 bunk beds per

   row (4’ separating each bunk bed), while the other 2 rows have 6 bunk beds per row,

   with the same 4’ separation between beds. To separate the detainees in their sleeping

   quarters, Row 1 is occupied by 13 detainees, Row 2 has no detainees, Row 3 has 7

   detainees, while Row 4 is empty, and Row 5 is occupied by 10 detainees. This

   provides significant space between the rows (approximately 12’ feet) occupied with

   detainees and those that are empty.

12. Beyond the last row of beds, there is a Common Area about 13’ away. The Common

   Area approximates 3100 square feet comprised of 8 round tables, each 8 feet in

   diameter, with 8 chairs for each. These tables are used for dining, playing games and

   watching TV. Also, there is a separate Laundry Room which measures 9’ x 10’, with

   two washers and 2 dryers in the room. There is a separate Visitors Room measuring

   13’ x 10’, as well as a very large Bathroom/Shower room measuring 19’ x 35’.

   Within the bathroom, there area 8 sinks, 6 showers, 3 urinals and 6 toilets. Unit A

   has a separate Classroom that is 18’ x 19’ in size, where detainees can read and study.

   Finally, it has an outdoor recreational area that is 30’ x 54’ where detainees typically

   play pick up soccer. Each of these area is sufficiently sized that the current detainee

   population can practice appropriate social distancing if they wish to do so. The

   laundry room cannot handle more than two detainees using it at a time, but this is not



                                         5
 Case 1:20-cv-10617-WGY Document 69 Filed 04/09/20 Page 6 of 7



   an impediment to social distancing because of the function for that room. In sum, the

   Common Area that holds the bunk beds and tables measures 108’x 48’ in size.

13. Lastly, Unit A has a separate dedicated medical office measuring 14’ x 12’. This

   room is staffed by a nurse who dispenses medication to the detainees as prescribed

   and attends to detainee medical calls as needed. Detainees visit the office one at a

   time when summoned. Should a detainee require greater care, he is transported to the

   main campus to the larger medical unit.

                                              Unit B

14. Unit B in the Carreiro Correia Center mirrors Unit A in layout and dimensions.

   Briefly, it has 5 rows of bunk beds running horizontally, with 3 rows containing 7

   bunk beds, while 2 rows have 6 bunk beds. In this regard, Row 1 is occupied by 14

   detainees, Row 2 is empty, Row 3 has 14 detainees, Row 4 is empty and Row 5 has

   12 detainees. Like Unit A, there also is a Common Area (3100 square feet

   approximately) comprised of 8 round tables with 8 chairs for each, all situated in the

   same special area as Unit A’s Common Area. These tables are used for playing

   games, programs, watching TV and for dining. The remaining rooms in Unit B are

   the same as Unit A and are nearly identical in dimensions; thus, this declaration will

   not belabor this Court with a repetition of those facts.

15. All detainees have access to the bathroom and shower facility; however, they are

   encouraged to limit the number of occupants in the area for social distancing

   purposes. All signs have been posted in three languages. There are also signs

   throughout Units A, Unit B, EB and 2 East instructing ICE detainees to continually

   practice social distancing as recommended by the CDC.



                                         6
      Case 1:20-cv-10617-WGY Document 69 Filed 04/09/20 Page 7 of 7




SIGNED UNDER THE PAINS AND PENALTIES OF PERJURY THIS NINTH DAY OF
APRIL, 2020.

                                        /s/ Steven Souza
                                        STEVEN SOUZA,
                                        Superintendent,
                                        Bristol County House of Corrections


                                        ____________________________________




                                    7
